Citation Nr: 1142891	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  95-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

Entitlement to service connection for a claimed posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to April 1974.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision by the RO.

The Board rendered a decision denying the Veteran's claim in August 2008.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).



FINDINGS OF FACT

1.  The Veteran died in November 2008 while his appeal to the Court was pending.

2.  In March 2011, the Court dismissed the Veteran's appeal and vacated the Board's November 2008 decision.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a Veteran appeals to the Court an adverse determination of the Board with regard to his entitlement to disability compensation benefits under chapter 11 of title 38 of the United States Code, then dies while the appeal is pending, the appropriate remedy is to vacate the Board's decision and dismiss the appeal before the Court.  See, e.g., Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  

If the Court vacates the Board's decision in that situation, its action has the legal effect of nullifying the underlying adjudication by the agency of original jurisdiction (AOJ).  See, e.g., 38 C.F.R. § 20.1104 (2011);  Yoma v. Brown, 8 Vet. App. 298 (1995).  

In such a situation, because there is no longer a viable underlying decision by the AOJ, the Board is without jurisdiction to take further action on the merits of the Veteran's appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).

In the present case, the record shows that the Board denied the Veteran's claim of service connection for PTSD in a decision promulgated in August 2008.  The Veteran appealed the Board's decision to the Court.  Unfortunately, he died in November 2008, while his appeal to the Court was pending.  In March 2011, the Court dismissed the Veteran's appeal to the Court and vacated the Board's August 2008 decision, per Landicho. 

Under applicable law, outlined above, and in light of the Court's decision in this case, the Board does not have jurisdiction to take further action on the merits of the Veteran's appeal.   

Inasmuch as the August 2008 decision has been vacated, and the underlying decision by the RO nullified, there is no legal basis upon which the Board may proceed further. Thus, the appeal must be dismissed.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).




ORDER

The appeal as to the claim of service connection for PTSD is dismissed.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


